POPOVICH, Chief Judge
(concurring specially).
I concur in the result of the majority, but make the following observations:
1.Minn.Stat. § 507.09 provides:
The several forms of deeds, mortgages, land contracts, assignments, satisfactions, and other conveyancing instruments prepared by the uniform conveyancing blanks commission and filed by the commission with the secretary of state pursuant to Laws 1929, chapter 135, as amended by Laws 1931, chapter 34, are approved and recommended for use in the state. Such forms shall be kept on file with and be preserved by the commissioner of commerce as a public record. The commissioner of commerce may appoint an advisory task force on uniform conveyancing forms to recommend to the commissioner of commerce to existing forms or the adoption of new forms. The task force shall expire, and the terms, compensation, and removal of members shall be as provided in section 15.059. The commissioner of commerce may adopt amended or new forms consistent with the laws of this state by rule. in accordance with chapter 14.

Id.

2. The conveyancing form used by the parties merely prescribes the liquidation clause, one option in case of default. In my opinion, the uniform conveyancing form should also include language which describes the option of a vendor to sue for specific performance and obtain judgments on payments not made. Thus, the parties would be on notice that in the event of default, a vendor has more than one option. Unless a party utilizes a lawyer who can explain the alternatives, a party will never be fully informed by the conveyancing form language itself.
3. The commissioner of commerce may want to commence the necessary rule-making proceedings so the conveyancing form involved is amended to contain other important options in case of default, in addition to the standard language used in this matter.